DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 8, 9 and 11-21 are pending in this application, Claims 15-20 are acknowledged as withdrawn, Claims 1-4, 8, 9, 11-14 and 21 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Cleland et al. (2012), of record, in view of Moy et al. (US 5,459,241), of record.

Cleland et al. teaches the use of various solvents for protein extraction from bone, including 50mM ammonium bicarbonate and 6M guanidine-HCI (Pg. 4, Table 4) as well as desalting by washing (thereby separating at least one protein) (Pg. 4, Column 2, Lines 1-4), extraction at room temperature (Pg. 7, Column 1, Line 14), and an embodiment wherein the bone sample is a mineralized bone sample (Pg. 3, Table 2, Gurley 2) and reading on Claims 1 in part, 11, 12, 13 in part, and 21.

Cleland et al. also teaches that the choice of buffers used to extract proteins will ultimately depend on the protein of interest and/or analytical applications (Pg. 6, first complete paragraph).  Cleland et al. additionally teaches that it is necessary to modify protocols to increase yield, concentration, and purity (of extracted protein), while decreasing artifact or contamination (Pg. 6, last column).
et al. does not teach a method wherein extraction buffer contains ammonium phosphate dibasic at a concentration of between about 400mM to 1M, as required by Claims 1, 2 and 6;
wherein the extraction buffer includes ammonium bicarbonate at a concentration of about 200mM, as required by Claims 3 and 8;
wherein the extraction buffer includes guanidine-HCI at a concentration of about 4M, as required by Claims 4 and 8;
wherein the extracted protein is collagen alpha-1(I) chain (elected species), as required by Claims 8 and 9 in part;
wherein separating the at least one protein includes desalting the bone sample/extraction buffer mixture with water, as required by Claim 11;
or wherein incubating includes holding the bone sample/extraction buffer mixture at a temperature between room temperature for at least four hours, as required by Claim 13.

Moy et al. teaches extracting protein (gelatin) from bone wherein ammonium phosphate dibasic is used to clarify the gelatin solutions and remove suspended impurities (Column 2, Lines 45-55).




et al. into a single buffer comprising both components because the reference teaches that both components are individually known as useful for extracting protein from bone.  The MPEP states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the extraction buffer comprising ammonium bicarbonate and guanidine-HCI as taught by Cleland et al. with the use of ammonium phosphate dibasic as taught by Moy et al. above because this is no more than the use of a known technique (clarification of bone extracted protein by ammonium phosphate dibasic) to improve a similar method (extraction of bone protein) in the same way (extraction and clarification of bone extracted protein). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way


It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cleland et al. and Moy et al. whom taught the use of an extraction buffer comprising ammonium bicarbonate at 50mM and guanidine-HCl at 6M to increase the ammonium bicarbonate to a concentration of about 200mM and decrease the amount of guanidine-HCl to a concentration of about 4M, because the determination of result effective variables by routine experimentation and optimization of concentrations by increasing or decreasing is not inventive.  With regard to the amount of ammonium phosphate dibasic being used at a concentration of between about 400mM to about 1M, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the parameters of other extraction components taught by Cleland would provide a basis for routine experimentation and optimization and therefore the ordinary artisan would start experimentation with the ammonium phosphate dibasic at a concentration between 50mM and 6M.  With regard to the amount of time of extraction to at least 4 hours, the determination of result effective variables by routine experimentation and optimization of extraction times is not inventive. 


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cleland et al. and Moy et al. to use water as the solvent for the desalting/washing steps because it removes salts and depending on the purity is not likely to introduce additional salts or contaminants.

With regard to the extracted protein being collagen alpha-1(I) chain, this appears to be a characteristic result of extracting bone with the claimed buffer as the prior art contains all the claimed components it would be expected to extract the same protein(s).  


"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Cleland does not teach or suggest the claimed method, and merely provides a review or prior art processes of extracting protein from bone, as well as buffer solutions including ammonium bicarbonate and guanidine-HCl in the alternative only (Remarks, Pg. 5, Lines 19-26).

 This is not found to be persuasive for the following reasons, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of extracting protein from mineralized bone (even if not actually performed by Cleland, explicitly taught and suggested) comprising an extraction buffer of ammonium bicarbonate and/or guanidine-HCI as taught by Cleland et al. into a single buffer comprising both components because the reference teaches that both components are individually known as useful for extracting protein from bone.  Reasons for finding the claims obvious was discussed both in the prior action and above.



This is not found to be persuasive for the following reasons, clearly both methods are drawn to the extraction of protein from bone.  Therefore, both methods are clearly “similar” methods.  Moy teaches a known technique of clarifying said protein extracted from bone with ammonium phosphate dibasic.  Therefore, those of ordinary skill in the art would readily envisage the use of the known extracted bone protein clarifying technique to “improve” a similar method (bone protein extraction as taught by Cleland) in the same way, that is, the simultaneous extracting and clarifying of extracted bone protein though combination of the two separately taught buffers.  In response to Applicant's argument that Moy et al. only contemplates the use of the ammonium phosphate dibasic in a separate clarification step in no way teaches away from the proposed combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The Applicant argues that the combined prior art would not arrive at the claimed invention, as there is no teaching or suggestion in the prior art to include ammonium phosphate dibasic in the extraction buffer, as doing so would be inconsistent with the teaching of Moy of alleged clarifying benefits achieved by a separate clarification step.  Applicant asserts that the inclusion of ammonium phosphate dibasic in the extraction buffer of Cleland would not improve the extraction method in the same way and is only achieved through improper hindsight (Remarks, Pg. 7, Lines 1-13).

This is not found to be persuasive for the following reasons, in response to Applicant’s argument that there is no teaching or suggestion to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


et al. with the use of ammonium phosphate dibasic as taught by Moy et al. above because this is no more than the use of a known technique (clarification of bone extracted protein by ammonium phosphate dibasic) to improve a similar method (extraction of bone protein) in the same way (extraction and clarification of bone extracted protein).  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Clearly both methods are drawn to the extraction of protein from bone.  Therefore, both methods are clearly “similar” methods.  Moy teaches a known technique of clarifying said protein extracted from bone with ammonium phosphate dibasic.  Therefore, those of ordinary skill in the art would readily envisage the use of the known extracted bone protein clarifying technique to “improve” a similar method (bone protein extraction as taught by Cleland) in the same way, that is, the simultaneous extracting and clarifying of extracted bone protein though combination of the two separately taught buffers.

s 1-4, 8, 9, 11-13 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Cleland et al. (2012), of record, in view of Moy et al. (US 5,459,241), of record, as applied to Claims 1-4, 8, 11-13 and 21 above, and further in view of Jang et al. (2009), of record.

The teachings of Cleland et al. and Moy et al. were discussed above.

None of the above cited references taught an extraction buffer further comprising one or more of the protease inhibitors:  sodium fluoride, sodium orthovanadate or sodium pyrophosphate, as required by Claim 9.

Jang et al. teaches a lysis buffer comprising the protease inhibitors sodium fluoride, sodium orthovanadate and sodium pyrophosphate (Pg. 3, Lines 22-25).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cleland et al, and Moy et al. of a protein extraction buffer with the lysis buffer comprising protease inhibitors of Jang et al. because this would prevent degradation of the extracted proteins by endogenous proteases. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to preserve any extracted bone proteins of interest.  
et al. teaches that protease inhibitors are commonly used in biologic reagents to prevent proteolytic sample degradation.

Response to Arguments

Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Jang et al. does not cure the alleged deficiencies of Cleland and Moy and does not teach or suggest the claimed invention either alone or in combination with the other references (Remarks, Pg. 7, Lines 25-28 and Pg. 8, Lines 1-3).

This is not found to be persuasive for the following reasons, the Examiner has previously addressed the Applicant’s arguments with respect to the combination of Cleland and Moy above.  As Applicant’s arguments do not add anything new with respect the combination of Cleland, Moy and Jang, they have not been further treated here.



s 1-4, 8, 11-14 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Cleland et al. (2012), of record, in view of Moy et al. (US 5,459,241), as applied to Claims 1-4, 8, 11-13 and 21 above, and further in view of Pruvost et al. (2007), of record.

The teachings of Cleland et al. and Moy et al. were discussed above.

None of the above cited references taught an extraction buffer further comprising phenacylthiazolium bromide (PTB) and the at least one extracted protein is cathepsin K, as required by Claim 14.

Pruvost et al. teaches the use of PTB in extracting DNA from bone (Supplement, Pg. 6, Lines 8-10).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cleland et al. and Moy et al. for extracting protein from bone to include PTB in the extraction buffer as taught by Pruvost et al. because this would allow for the extraction of DNA from the bone, as well as protein.  Those of ordinary skill in the art would have been motivated to make this modification in order to extract both DNA and protein for further analysis. There would have been a reasonable expectation of success in making this modification because all of the references are directed to the same field of endeavor, that is, extraction of components from bone.
all the claimed components it would be expected to extract the same protein(s). The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Response to Arguments

Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

The Applicant argues that addition of Pruvost et al. does not cure the alleged deficiencies of Cleland and Moy and does not teach or suggest the claimed invention either alone or in combination with the other references (Remarks, Pg. 8, Lines 17-21).

This is not found to be persuasive for the following reasons, the Examiner has previously addressed the Applicant’s arguments with respect to the combination of Cleland and Moy above.  As Applicant’s arguments do not add anything new with respect the combination of Cleland, Moy and Pruvost, they have not been further treated here.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  









/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/21/2021